third party communication date of communication month dd yyyy cca_2015121512120822 id uilc number release date from sent tuesday date pm to cc bcc subject e question -------- - you asked whether the noncustodial_parent or the custodial_parent should be allowed the dependency_exemption in the following situation mother has been the custodial_parent of her two children since her divorce from father the noncustodial_parent in ------ both parents claimed the dependency_exemption for the children father attached to his --------return a form_8332 release revocation of release of claim to exemption for child by custodial_parent part ii of the form was completed and on the line of part ii dealing with the years for which the release is effective the words all future years were written part i of the form was not completed the custodial_parent does not recall having executed the form and says she is confident that she would not have released the dependency_exemption for all future years under sec_152 of the internal_revenue_code a child is treated as a qualifying_child or a qualifying_relative of the noncustodial_parent if all of the following apply the child received over half of his or her support for the year from one or both of the parents the child was in the custody of one or both of the parents for more than half of the year and the custodial_parent agrees not to claim the child as a dependent by completing and signing form_8332 or a similar statement form_8332 may be executed for all future years under sec_1_152-4 of the income_tax regulations a form_8332 that specifies all future years is treated as specifying the first taxable_year after the taxable_year of execution and all taxable years after that in the present case the noncustodial_parent attached form_8332 to his ------ return although part i was not completed part ii was and the all future years language used in part ii of the form covers the ------ taxable_year accordingly under sec_152 the two children are treated as qualifying children or qualifying relatives of the father the noncustodial_parent regarding the custodial parent’s claim that she did not execute the form_8332 attached to the non-custodial parent’s tax_return if the form is completed signed and attached to the noncustodial parent’s return the irs should allow the dependency_exemption for the children named on the form to the noncustodial_parent and deny the custodial parent’s claim to the dependency_exemption if the custodial_parent did not execute the form_8332 her remedy is against the noncustodial_parent in addition if the custodial_parent did release the dependency_exemption for all future years the regulations under sec_152 allow her to revoke the release for the first calendar_year after the year in which she revokes the release part iii of form_8332 is used for future year revocations
